Citation Nr: 0947559	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active service from July 1976 to October 
1978.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  By that rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  The 
appellant timely appealed the RO's December 2005 decision to 
the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of all evidence of record, the Board has 
determined that the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death must 
be remanded, in part, for compliance with applicable law 
relative to VA's duties to notify and assist pursuant to the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (Court) held that in a claim for 
DIC benefits, VA's duty to notify under 38 U.S.C.A § 5103(a) 
must include:  (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his 
death (here, the Veteran's sole service-connected disability 
during his lifetime was chronic low back strain, evaluated as 
10 percent disabling); (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In May 2005, VA received the appellant's claim for service 
connection for the cause of the Veteran's death.  (See VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension And Accrued Benefits By A 
Surviving Spouse Or Child (Including Death Compensation If 
Applicable).  Although the RO, in an August 2005 letter to 
the appellant, provided an explanation of the evidence and 
information required to substantiate her DIC claim based on a 
previous service-connected condition. It did not advise her 
of the following required elements as required by Hupp:  (1) 
Notice that the Veteran was service connected for chronic low 
back strain (evaluated as 10 percent disabling) during his 
lifetime; and, (2) evidence and information required to 
substantiate her cause of death claim based on a condition 
not yet service connected-here, the principal causes of death 
listed on the Veteran's June 2004 death certificate were 
acute cardiopulmonary arrest due to, probable acute 
myocardial infarction due to liver cirrhosis due to hepatitis 
C.  Other significant conditions contributing to death but 
not related to the underlying causes as listed above were 
insulin dependent diabetes mellitus and ascites.  (See 
Veteran's Certificate of Death, dated in June 2004).  Thus, 
the appellant's claim will be remanded, in part, for a VCAA 
notice that is compliant with the Court's precedent in Hupp. 

Second, a remand is also necessary to obtain the Veteran's 
terminal medical reports.  The Certificate of Death shows 
that the Veteran died in the emergency room/outpatient at 
James Memorial Hospital in New Castle (Lawrence County), 
Pennsylvania.  While medical records from this facility, 
dated from November 1993 to April 2004, are contained in the 
claims file, the Veteran's terminal hospital reports are 
absent.  In order to ensure that VA's duty to assist the 
appellant under 38 C.F.R. § 3.159(c)(1) is met, VA must 
obtain a fully executed authorization from the appellant to 
obtain the Veteran's terminal hospital records from the 
above-cited private hospital.  This matter must be remanded 
in order to achieve these results.

Finally, VA has not obtained a medical opinion addressing the 
relationship, if any, between the Veteran's death and his 
military service consistent with the recent Federal Circuit 
cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In 
an April 2005 statement to VA, the appellant argued that the 
Veteran had had "MANY MEDICAL PROBLEMS THAT WERE RELATED TO 
THE SERVICE."

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

As previously noted, the principal causes of death listed on 
the death certificate were acute cardiopulmonary arrest due 
to probable acute myocardial infarction due to liver 
cirrhosis due to hepatitis C.  Other significant conditions 
contributing to death but not related to the underlying 
causes as listed above were insulin dependent diabetes 
mellitus and ascites.  (See Veteran's Certificate of Death).  
During the Veteran's lifetime, service connection had been 
awarded for chronic low back strain, evaluated as 10 percent 
disabling. 

The Veteran's service treatment records (STRs) confirm that 
in mid-August 1976, he tested positive for a purified protein 
derivative (PPD) test.  At that time, x-rays of the chest 
were within normal limits.  Follow-up x-rays of the chest, 
performed in late January 1977, revealed a severe [illegible 
word] globular heart and an inconspicuous aortic knob.  
Otherwise, the chest was found to have been within normal 
limits.  STRs also confirm that the Veteran had received 
treatment for upper respiratory infections/cold/cough on 
several occasions.  A September 1978 service discharge 
examination report shows that the Veteran's heart, liver and 
chest were each evaluated as "normal".  X-rays of the chest 
were within normal limits.  The Veteran's blood pressure was 
118/78 in the sitting position.  The examiner assigned a 
numerical designation of 1 under P on the veteran's physical 
profile, i.e., PULHES (PULHES is the six categories into 
which a physical profile is divided. The P stands for 
physical capacity or stamina; the U for upper extremities; 
the L for lower extremities; the H for hearing and ear; the E 
for eyes; and the S stands for psychiatric).  Then, as now, 
the number 1 indicated that an individual possessed a high 
level of medical fitness and, consequently, was medically fit 
at service discharge.  Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992).  

On a September 1978 Report of Medical history, the Veteran 
denied having any pain or pressure in the chest, chronic 
cough, palpation or pounding heart, heart trouble, high or 
low blood pressure, shortness of breath,  stomach, liver, or 
intestinal trouble, and jaundice or hepatitis.  On DA Form 
3082, Statement of Medical Condition, the Veteran indicated 
that there had not been any change in his medical condition.  

In view of the above-cited in-service findings of a positive 
PPD, x-ray evidence of a severe [illegible word] globular 
heart and an inconspicuous aortic knob (January 1977), and 
treatment for upper respiratory infections/cold/cough on 
several occasions throughout his period of military service, 
a medical opinion is required in the present case to consider 
whether the Veteran's fatal cardiopulmonary arrest may have 
been related to, or had its onset during, his period of 
military service.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007).




Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  In accordance with the VCAA and 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007) advise the appellant of (1) a 
statement of the conditions, if any, 
for which the Veteran was service 
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  

2.  Obtain a fully executed 
authorization from the appellant to 
obtain the Veteran's 2004 terminal 
reports from Jameson Memorial Hospital, 
1211 Wilmington Avenue, New Castle, 
Pennsylvania 16105.  Obtain all 
relevant records and associate them 
with the claims file.  If the records 
are unable to be obtained, all requests 
and negative responses should be 
associated with the claims file.

3.  After all available records have been 
associated with the claims file, to 
include the Veteran's terminal hospital 
reports obtained pursuant to the 
development requested above, the RO 
should refer the case to an appropriate 
VA examiner for a medical opinion to 
address the appellant's claim of 
entitlement to service connection for the 
cause of the Veteran's death.  The 
examiner must provide a rationale for 
these opinions.  The following 
considerations will govern the 
examination:

a.  The claims file, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner, with particular 
attention paid to the evidence noted 
below.  In addition to the specific 
directive of addressing the evidence 
of record as noted below, the 
examiner must acknowledge receipt 
and review of the claims file, the 
medical records obtained and a copy 
of this remand.

b.  In reaching all conclusions, the 
examining physician, must identify 
and explain the medical basis or 
bases for the conclusion, with 
identification of the evidence of 
record relied upon in reaching the 
conclusion.  In particular:

c.  The examiner should identify 
all principal or contributory 
causes of death, and should state 
whether any such disability was 
incurred in service.  In so doing, 
the examiner must provide an 
opinion as to whether any fatal 
cardiovascular and/or pulmonary 
disorder had its onset during the 
Veteran's period of military 
service.

A "contributory cause of death" is 
one which contributed 
substantially or materially to 
cause death, or aided or lent 
assistance to the production of 
death.

In formulating his or her opinion, the 
examiner must comment on the 
significance, if any, of the following 
evidence in the Veteran's STRs:  

(i) A positive PPD test in August 
1976;

(ii) X-ray evidence of a severe 
[illegible word] globular heart and 
an inconspicuous aortic knob in 
January 1977;

(iii) Diagnoses of upper respiratory 
infections/cold/cough; and 

(iv) September 1978 service 
discharge examination report, 
reflecting that the Veteran's heart, 
liver and chest were all evaluated 
as "normal," to include x- rays of 
the chest; blood pressure reading of 
18/78 in the sitting position; and a 
numerical designation of 1 under P 
on the veteran's physical profile, 
i.e., PULHES. 

4.  After the above has been completed, 
the AMC/RO should review the claims 
file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or 
adequate responses to the specific 
opinion requested, it must be returned 
to the examiner for corrective action.

5.  Thereafter, the AMC/RO should re-
adjudicate the appellant's claim of 
entitlement to service connection for 
the cause of the Veteran's death.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The purpose of this remand is to assist the appellant with 
the procedural and substantive development of her claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



